

117 HRES 185 IH: Expressing support for designation of March 3, 2021, as National Triple-Negative Breast Cancer Day.
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 185IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Morelle submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for designation of March 3, 2021, as National Triple-Negative Breast Cancer Day.Whereas triple-negative breast cancer was recognized as a distinct type of cancer in 2006;Whereas triple-negative breast cancer disproportionately affects young women, Black and Hispanic women, and those with BRCA gene mutations;Whereas triple-negative breast cancers are estrogen receptor-negative, progesterone receptor-negative, and HER2-negative, making them distinct from other breast cancers;Whereas there is no targeted therapy for triple-negative breast cancers;Whereas 10 to 20 percent of all breast cancer diagnoses are designated as triple-negative;Whereas triple-negative breast cancer can be more aggressive and more likely to spread and recur;Whereas triple-negative breast cancer accounts for around 25 percent of all deaths from breast cancer in the United States; andWhereas March 3, 2021, would be an appropriate date to designate as National Triple-Negative Breast Cancer Day: Now, therefore, be itThat the House of Representatives supports the designation of National Triple-Negative Breast Cancer Day to create awareness of the devastating effect of these cancers on American families and the need for strong action to eradicate triple-negative breast cancer.